09-5350-cr
USA v. Barrett

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 2nd day
of November, two thousand ten.

Present:
         JOSEPH M. McLAUGHLIN,
         ROBERT A. KATZMANN,
         PETER W. HALL,
                     Circuit Judges.
________________________________________________

UNITED STATES OF AMERICA,

           Appellee,

                  v.                                            No. 09-5350-cr

RANDY BARRETT,

           Defendant-Appellant.

________________________________________________

For Appellant:                           Alison S. Arms, Assistant Federal Public Defender
                                         (Michael L. Desautels, of counsel), Office of the
                                         Federal Public Defender, District of Vermont,
                                         Burlington, VT
For Appellee:                             Wendy L. Fuller, Assistant United States Attorney
                                          (Gregory L. Waples, Assistant United States Attorney,
                                          of counsel), for Tristram J. Coffin, United States
                                          Attorney for the District of Vermont, Burlington, VT



       Appeal from a judgment of conviction by the United States District Court for the District
of Vermont (Murtha, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Following the district court’s denial of Defendant-Appellant Randy Barrett’s motion

seeking to dismiss the indictment on May 20, 2009, Barrett entered a conditional plea on August

17, 2009 to a charge for failing to update his registration as a sex offender pursuant to the Sex

Offender Registration and Notification Act (“SORNA” or “the Act”), 18 U.S.C. § 2250(a). On

appeal, defendant reiterates his challenges to the constitutionality of SORNA, arguing that the

Act is an invalid exercise of Congress’s power under the Commerce Clause and that his

prosecution was invalid because he lacked adequate notice of the federal registration requirement

in violation of his due process rights. We assume the parties’ familiarity with the facts and

procedural history of the case.1

       The defendant’s appeal is wholly precluded in light of our recent decisions in United

States v. Guzman, 591 F.3d 83 (2d Cir. 2010) and United States v. Hester, 589 F.3d 86 (2d Cir.

2009). In those cases, we considered and rejected a virtually identical set of challenges to the

constitutionality of SORNA based on the Commerce Clause and Due Process Clause.



       1
         This case was heard in tandem with United States v. Harrison, No. 09-4115-cr, because
both cases present identical issues on appeal.

                                                 2
       Specifically, in Guzman we stated that “[w]e have no difficulty concluding that

§ 2250(a) is a proper congressional exercise of the commerce power.” Guzman, 591 F.3d

at 90. In Hester, we held that as long as the defendant has notice of a corresponding state

obligation to register as a sex offender, “a due process challenge to a conviction under 18

U.S.C. § 2250(a) based upon a lack of notice is without merit.” Hester, 589 F.3d at 92.

Here, there is no dispute that the defendant received and affirmatively acknowledged

multiple valid notices and, in fact, complied with his obligation by filing numerous

change of address notifications.

        Because clear circuit precedents fully preclude the defendant’s arguments, we

AFFIRM the judgment of the district court.



                                         FOR THE COURT:
                                         CATHERINE O’HAGAN WOLFE, CLERK




                                             3